Citation Nr: 0301301	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-05 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to an effective date prior to December 2, 
1998, for the grant of service connection for bilateral 
hearing loss disability, on a basis other than clear and 
unmistakable error.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
December 1969.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
New York, New York.

In his substantive appeal received in May 2002, the 
veteran states that the RO, "made a mistake on my first 
claim."  It is not clear to the Board whether the veteran 
is attempting to raise a claim of clear and unmistakable 
error in the September 1996 rating decision that denied 
service connection for bilateral hearing loss.  If the 
veteran desires to pursue such a claim, he should so 
advise the RO which should respond appropriately to any 
such clarification provided by the veteran.


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issue decided herein have 
been obtained.

2.  The RO denied entitlement to service connection for 
bilateral hearing loss in an unappealed rating decision 
dated in September 1996.

3.  An application to reopen the claim of entitlement to 
service connection for bilateral hearing loss was first 
received December 2, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to December 2, 
1998, for the grant of service connection for a bilateral 
hearing loss disability, on a basis other than clear and 
unmistakable error, have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
For the purposes of this decision, the Board will assume 
that the VCAA and the implementing regulations, to include 
the notice and duty to assist provisions, are applicable 
to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by 
the RO.  The pertinent facts in this case are not in 
dispute and the law is dispositive.  Consequently, there 
is no evidence or information that could be obtained to 
substantiate the veteran's claim.  Therefore, no further 
development is required under the VCAA or the implementing 
regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying VA regulations, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 
3,000 or 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2002).  

In order to prevail on the issue of service connection on 
the merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza [v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)]; 
see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2002).  Any communication or action, indicating an intent 
to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2002).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).  A 
decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 
(West 1991).  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2002).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.160(e) (2002).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day 
following separation from active service, or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found.  
38 C.F.R. § 3.400(a).  

Where service connection is established based on receipt 
of new and material evidence received within an appeal 
period or prior to an appellate decision, the effective 
date will be as though the former decision had not been 
rendered.  If new and material evidence is received after 
final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r).

Factual Background

In May 1996, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  In a 
decision dated in September 1996, the RO denied 
entitlement to service connection for hearing loss and 
advised the veteran of the denial and his appellate rights 
by letter dated later in September 1996.  

The next correspondence from the veteran is date-stamped 
as received December 2, 1998.  At that time he indicated 
his hearing acuity had worsened and that such was the 
result of service.  In connection with a VA examination in 
March 1999, audiometric testing revealed hearing loss 
meeting the definition of disability for VA purposes under 
38 C.F.R. § 3.385, and the VA examiner opined that such 
hearing loss was likely related to the veteran's period of 
active service.  

In a decision dated in June 1999, the RO granted service 
connection for hearing loss, effective December 2, 1998.  
The veteran disagreed with the assigned effective date, 
arguing that he initially filed a claim in April 1996 and 
that at that time his hearing loss was shown to exist back 
to 1968.  In appeal correspondence the veteran indicates 
that he did not appeal the September 1996 decision because 
he did not believe VA would deny his claim without full 
examination.  He also claims the applicability of 
38 C.F.R. § 3.400(3)(h), relevant to difference of 
opinion.  

Analysis

First, although the Board recognizes that the veteran did 
file an initial claim for service-connected benefits based 
on hearing loss in 1996, the RO denied such claim by 
rating decision dated in September 1996.  The veteran did 
not appeal and thus the September 1996 decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103.  The Board notes that the veteran has suggested 
that he did not think VA would allow a decision to become 
final without a full examination and thus did not pursue 
an appeal.  He has not argued that he appealed the 
decision and has not otherwise identified any grave error 
in notification or other VA procedures that would preclude 
the September 1996 decision from becoming final.  See, 
e.g., Simmons v. West, 1 Vet. App. 84, 90 (2000); Hayre v. 
West, 188 F.3d 1327, 1334 (Fed. Cir. 1999) (where there is 
a breach of the duty to assist in which VA fails to obtain 
pertinent service medical records specifically requested 
by the claimant and fails to provide the claimant with 
notice explaining the deficiency, the claim does not 
become final for purposes of appeal); see Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995); see also Best v. 
Brown, 10 Vet. App. 322, 325 (1997) (If notice of a RO 
decision is inadequate, the decision does not become 
final).  Further, as noted in the Introduction portion of 
this decision, the veteran has not clearly identified any 
basis for or intent to pursue a claim based on clear and 
unmistakable error under 38 C.F.R. § 3.105.  As such, the 
finality of the September 1996 rating decision will not be 
further discussed for the purposes of the decision herein.

The Board next notes that insofar as the September 1996 
rating decision did become final, 38 C.F.R. § 3.400(h)(1) 
is not for application.  Rather, even were a difference of 
opinion shown relative to the grant of service connection, 
38 C.F.R. § 3.400(h)(2) clearly provides that after a 
decision has become final, the date of receipt of the 
claim to reopen is the effective date to be assigned.  In 
this case, it is clear that no earlier application or 
other correspondence that may be considered a claim was 
received in the interim between the September 1996 final 
decision and the December 2, 1998, correspondence from the 
veteran.  Thus, December 2, 1998, is the earliest 
effective date that may be assigned.


ORDER

Entitlement to an effective date prior to December 2, 
1998, for the grant of service connection for bilateral 
hearing loss disability, on a basis other than clear and 
unmistakable error, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



